PER CURIAM.
This appeal is by the commissioners of the District of Columbia from a decree of the Supreme Court of the District, directing the cancellation of certain assessments for street paving levied against the properties in question, under the front foot rule, authorized by what is known as the Borland Amendments (38 Stat. 517, 524; 39 Stat. 676, 716).
We have ruled upon the validity of front foot assessments under those acts in a number of eases, holding that the assessments were void because of inequality and discrimination. Johnson v. Rudolph et al., 57 App. D. C. 29, 16 F.(2d) 525; Dougherty et al. v. American Security & Trust Co., 59 App. D. C. 301, 40 F.(2d) 813; Taliaferro et al. v. Railway Terminal Warehouse Company, 59 App. D. C. 376, 43 F.(2d) 271; Crosby et al. v. Dodge, 60 App. D. C. 36, 46 F.(2d) 727.
We are unable to discover any distinction in the present ease that would justify a departure from our interpretation of the law as announced in the decisions in the above eases.
The decree is affirmed, with costs.